Dismissed and
Memorandum Opinion filed December 23, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00260-CV
____________
 
BACH, L.P. AND CHARLES TRINH, Appellants
 
V.
 
MICHELLE UYEN TRAN TRUONG, PAUL TRUONG, T. L. GENERAL
CONSTRUCTION, INC., THANH CANH LE, LE INSURANCE AGENCY, JERRY A. MONTGOMERY,
AND ALL-TECH FUEL SYSTEMS, Appellees
 
 
 

On Appeal from the 55th District Court
Harris County, Texas
Trial Court Cause No. 04-12588
 
 

MEMORANDUM
 OPINION
            This is an appeal from a judgment signed February 20, 2006. 
On June 1, 2006, this court abated the appeal because appellant petitioned for
voluntary bankruptcy in the United States Bankruptcy Court for the Southern
District of Texas, under cause number 05-93438.  See Tex. R. App. P. 8.2.  
            Through the Public Access to Court Electronic Records (PACER)
system, the court has learned that the bankruptcy case was closed on December
4, 2006.  The parties failed to advise this court of the bankruptcy court
action.
            On November 18, 2010, this court issued an order stating that
unless any party to the appeal filed a motion demonstrating good cause to
retain the appeal within twenty days of the date of the order, this appeal
would be dismissed for want of prosecution.  See Tex. R. App. P.
42.3(b).  No response was filed.  
            Accordingly, we reinstate the appeal and order it dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices Seymore,
Boyce, and Christopher.